Citation Nr: 0004728	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  95-00 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and her husband


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from July 1979 to April 1991.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1994 rating action 
in which the RO denied service connection for a back pain 
with leg problems secondary to a spinal tap.  In June 1998, 
the Board remanded the issue to the RO for further 
development.  In February 1999, the RO continued to deny 
service connection for a back disorder with leg problems 
secondary to a spinal tap.  The case is again before the 
Board for appellate consideration.  

The veteran was afforded a hearing before an RO hearing 
officer in January 1997.  A transcript of that hearing is of 
record.  As noted in the prior remand, the veteran's request 
for a Board hearing has been withdrawn.


FINDINGS OF FACT

1.  As the record includes medical evidence indicating that 
there is a possible relationship between the veteran's spinal 
tap in service and current back problems, the claim is 
plausible.

2.  The preponderance of the competent medical evidence 
establishes that the veteran's current back disorder is not 
related to the spinal tap performed in service.


CONCLUSIONS OF LAW

1.  The claim for service connection for a back disorder is 
well grounded.  38 U.S.C.A. § 5107(b) (West 1991). 

2.  A back disorder was not incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran contends that she is entitled to service 
connection for a back disorder with leg problems which is a 
result of a spinal tap performed on her during service.  

A review of the service medical records reveals that in 
August 1989, a lumbar puncture was performed on the veteran 
during which a small amount of spinal fluid was taken out.  
In a September 1990 report of medical history, the veteran 
reported that she still had pain from her August 1989 spinal 
tap; however, no abnormalities of the spine or lower 
extremities were found on the medical examination.  In an 
August 1991 report of medical examination, it was noted that 
the veteran had normal lower extremities and a normal spine. 

A June 1992 letter from Terry O. Miller, M.D., of Piedmont 
Orthopedic Surgery, Inc., indicates that the veteran reported 
having numbness in her left leg for the prior two months and 
that she was about 15 weeks pregnant.  The letter further 
explains that because the veteran was pregnant, x-rays were 
not taken, but that her complaints were consistent with 
lumbar radicular syndrome.  It was noted that she could also 
have a herniated disc or a protruding disc.   

Medical treatment records dated from December 1993 to January 
1994 from the Ireland Army Community Hospital show that the 
veteran complained of back and upper leg pain.  The veteran 
claimed that she had had low back pain on and off for the 
past two years.  The assessment was low back pain.

The veteran was afforded a VA neurological examination in 
March 1994.  The veteran complained of back pain with 
numbness in both legs.  She stated that she was in relatively 
good health until she underwent a lumbar puncture in service.  
She claimed that since the lumbar puncture, she had 
experienced sharp pain in the lower back that radiates down 
her legs.  Motor examination had results of 5/5 with normal 
bulk in tone and strength in both the upper and lower 
extremities, proximally and distally.  There were no 
fasciculations or atrophy of her muscular bulk.  She was able 
to flex at the hip, knee and ankle without difficulty.  There 
was normal abduction and adduction at the hips.  She reported 
pain in the L2-L3 region upon palpation.  She also described 
pain with range of motion in both the upper and lower 
extremities.  Romberg test was negative.  Muscle stretch 
reflexes were 2/4 in the biceps, triceps, brachioradialis, 
patellar and Achilles with down going plantar responses.  The 
diagnosis was musculoskeletal injury.  

VA outpatient treatment records dated from December 1993 to 
April 1994 contain a March 1994 notation that the veteran 
reported pain in the lower back and buttocks area which 
radiated into the entire right leg and half way down the left 
leg and which began 3 months prior to her examination.  An 
April 1994 electromyography study (EMG) revealed that the 
veteran had motor distal latency, amplitudes, and motor 
conduction velocity values within normal limits.  There were 
normal sensory distal latency values at a distance of 14 
centimeters.  Left and right H-reflexes were within normal 
limits.  The report included a notation that the needle EMG 
examination of the veteran's right musculature innervated by 
myotomes at L2-S1 was within normal limits and did not reveal 
evidence of denervation changes.  The impression was an 
essentially normal study.

Medical treatment records dated from December 1993 to January 
1994 from the Ireland Army Community Hospital show that the 
veteran complained of chronic back in the lower back and 
buttock area which radiated into the legs.  It was noted that 
the veteran had a spinal tap 5 years ago.  It was also noted 
that an x-ray report of the lumbar spine was normal.  The 
assessments were chronic low back pain and mechanical low 
back pain.

A June 1994 letter from William C. Ericksen, D.C., from the 
Eriksen Chiropractic Center indicates the veteran was first 
seen in January 1994 for complaints of lower back pain, 
numbness in both legs, and swelling in her right foot.  It 
was noted that the veteran had a spinal tap in service and 
that she had back complaints ever since.  The veteran 
received an examination and x-rays were taken.  The letter 
indicated that the x-rays revealed that she suffered from 
lumbar subluxation, radiculitis of the lower limbs, and 
lumbalia.  

Medical records from the Spinal Institute for Special Surgery 
dated from October 1994 to September 1996 indicate that the 
veteran was examined and treated for degenerative disc 
disease at L5-S1 with disc protrusion or disc herniation; 
however, the veteran was found to be neurologically intact 
and x-rays of the veteran's back revealed well maintained 
intervertebral disc spaces.  

In a May 1995 letter, William Eriksen, D.C., from the Eriksen 
Chiropractic Center stated that it was possible that the 
veteran's back pain could have been related to the spinal tap 
she had in service.  He explained that the possibility exists 
because the tearing in the dura or mengisis surrounding the 
bone resulting from the spinal tap may have caused injuries 
and the veteran's pain.  He noted that cases that he has seen 
in the past indicate that this possibility exists. 

In a May 1995 letter, Dr. Puno, M.D., from the Spine 
Institute for Special Surgery,  stated that the veteran was 
first seen in his office in October 1994 with complaints of 
back pain.  After several visits, the veteran was diagnosed 
with degenerative disc disease with disc protusion between 
the fifth lumbar vertebra and the first sacrum.  It was Dr. 
Puno's opinion that the veteran's condition was a 
degenerative condition and that the occurrence of the back 
pain at the time of the spinal tap might very well be 
coincidental.

In a May 1995 letter, Edward V. Schaffer, M.D., from the 
Ireland Army 
Community Hospital indicated that the veteran reported having 
back problems since her in-service spinal tap, which was done 
for a meningitis problem.  He indicated that the veteran had 
degenerative changes in the back with mild bulging of the 
discs, but without placements of the nerve roots.  Dr. 
Schaffer stated that he could not say anything wrong was done 
during the spinal tap procedure, but that headaches and aches 
down the leg were very common following any kind of spinal 
tap.  However, he further indicated that he did not see any 
evidence in the x-rays of any infection or anything along 
that line that would make a person think that the veteran had 
a complication of that nature.

A statement of support dated in April 1995 was received from 
the veteran's parents.  They stated that the veteran did not 
have any type of back problems when she graduated from high 
school and entered service.

A March 1996 Social Security Disability Determination report 
indicated that the veteran was awarded disability payments, 
in part, for lower back pain with MRI evidence of central 
disc herniation and spasm.

Medical records from the Ireland Army Community Hospital 
dated in March 1996 indicated that a magnetic resonance 
imaging examination (MRI) was performed of the veteran's 
back.  The MRI revealed that the veteran had a moderate-sized 
central disc protrusion without laceration at L5-S1.  All 
other disc spaces were unremarkable.

On VA neurological examination in a July 1996, the veteran 
was diagnosed with pain disorder of the right lower extremity 
with an antalgic gate.  The examiner stated that a direct 
involvement from the veteran's in-service lumbar puncture, 
would, by necessity, require degeneration of a cyst defect 
compressing the spinal nerve roots.  He further opined that 
one specific lesion that may relate to the veteran's prior 
lumbar puncture would be the formation of a traumatic cyst, 
and that any other etiology would be unrelated to the in-
service spinal tap.  However, the examiner stated that the 
veteran's lumbar spine studies performed at the Hardin 
Memorial Hospital following childbirth in or around 1992, 
which may reveal whether there was an organic anatomic lesion 
to account for the veteran's complaints, were not available 
to him at the time of the examination.

Medical treatment records from Alliant Health System dated in 
September 1996 indicate that the veteran reported back pain 
and that a lumbar myelogram was performed which revealed that 
she had a bulging disk at L5-S1.  In addition, the records 
indicate that the veteran was diagnosed as suffering from 
posterior and left paracentral disc herniation or protrusion 
at L5-S1 with slight asymmetry in appearance of the S1 nerve 
root sleeve.  It was noted that the veteran had some 
extravasation of contrast material within the paraspinous 
soft tissue secondary to reflux from the veteran's in-service 
needle puncture. 

During a hearing before an RO hearing officer in January 
1997, the veteran testified that prior to her spinal tap in 
service she did not experience serious back problems.  She 
stated that after the spinal tap she had pain in her back and 
her right leg.  She also stated that since service, she has 
not had any injuries to her back.  The veteran's husband 
testified that she started having back problems during 
service.

A February 1997 outpatient treatment record from the Ireland 
Army Community Hospital indicated that the veteran complained 
of back pain for 3 days.  It was noted that the veteran was 
status post discectomy in August 1996.  

Medical records from the Spinal Institute for Special Surgery 
dated in January  1997 and April 1997 indicate that the 
veteran was seen for follow up for a diskectomy.  It was 
noted that the veteran was doing significantly better with 
regard to her leg pain although she still had back pain which 
was also more tolerable.

A supporting statement from the veteran's husband was 
received in January 1998.  He stated that the veteran's back 
problems started in service, and that over the past several 
years the pain has been intense and exhausting.

Following initial appellate review in June 1998, the Board 
remanded the case to the RO for further development of the 
issue.  The RO was instructed to obtain medical treatment 
records from Hardin Memorial Hospital and to afford the 
veteran a VA orthopedic examination to determine the nature 
and etiology of any disorder affecting the back and leg.  The 
examiner was requested to render an opinion as to whether it 
was a least a likely as not that any current disability 
affecting the back and leg is related to the veteran's in-
service spinal tap.  The examiner was also requested to 
reconcile the various diagnoses and assessments of record.

Outpatient treatment records dated from July 1998 to August 
1998 from Southside Community Health Services reveal that the 
veteran had had a lumbar diskectomy two years previously.  
She was seen with continuing complaints of back pain.  A 
radiology report of the lumbar spine and sacrum dated in July 
1998 revealed post operative changes of the lower lumbar 
spine with probable plastic prostheses involving the 
articular facets at L4-L5 and L5-S1.  The impression was post 
operative changes of the lumbar spine with no other 
abnormalities.    

An August 1998 response from the Hardin Memorial Hospital 
indicated that it had no record of x-rays of the veteran from 
1992.

Pursuant to the Board's remand directives, the veteran was 
afforded a VA orthopedic examination in December 1998.  The 
veteran provided a history of a spinal tap in service.  She 
stated that in October 1997 she underwent a disk removal at 
two levels.  She reported that prior to the surgery she had 
had pain primarily on the right side, but after the surgery 
she had progressive pain involving the left leg with 
paresthesias, numbness, and loss of ankle reflex.  She stated 
that her both her legs occasionally give away and that she is 
unable to stand for long periods of time.  The examiner 
stated that he reviewed the claims folder, and, in 
particular, he pointed out that Dr. Erickson, who made the 
statement relating the veteran's back pain to the spinal tap 
was a chiropractor and not a medical doctor.  

On examination, the examiner noted that the veteran walked 
with a limp favoring the left lower extremity.  She had a 
well-healed surgical scar in her lower lumbar region that 
measured approximately 5 cm.  Her lumbar range of motion was 
restricted to 30 degrees of forward flexion, extension was to 
neutral, and side-bending was to 10 degrees in both planes.  
She had complaints of pain on all ranges of motion.  She 
could walk on her toes.  Deep tendon reflexes were 2+ at the 
patella, 1+ at the left Achilles and 2+ and brisk at the 
right Achilles.  Motor deficits were not observed.  Straight 
leg raising on the left side resulted in pain that shot down 
her left leg and into the left heel.  Straight leg raising on 
the right resulted in low back pain primarily at 45 degrees 
in the supine position on the left side.  X-rays of the 
lumbar spine showed some degenerative changes involving the 
facet joints between L5 and S1 and some loss of disk space 
between L4 and L5, but there was no loss of bone to suggest 
laminectomy at any other additional levels.

The impression was failed back syndrome secondary to removal 
of a herniated disk at L5-S1.  The examiner further commented 
that the veteran has had some residual pain involving the 
left lower extremity and that it is probably related to a 
postoperative scar or neurological damage secondary to her 
surgical decompression which was performed in November 1996.  
He stated that he did not believe that the veteran's back 
condition was related to the lumbar puncture, especially 
since the MRI that was performed after the lumbar puncture 
showed no evidence of significant disk herniation.  He 
further noted his belief that the development of her disk 
herniation was on a degenerative basis only, and is 
documented by the gradual progression of pathology and 
disease that was seen on sequential MRI's performed since 
1994 until she underwent her surgical procedure.  The MRI in 
1994 showed no significant evidence of disk disease, but the 
one done in 1996 along with the CT myelogram suggested a 
significant large central disk at L5-S1.  Again, the examiner 
opined that this was due to disk deterioration as opposed to 
any particular evidence of damage.

He further stated that he did not believe that the lumbar 
puncture performed in 1989 caused any damage to the meninges 
or the dura.  He opined that if that were the case, there 
would be a dural cyst around the nerve root or the spinal 
cord that would confirm the presence of damage to the spinal 
cord.  

With regard to the veteran's disk pathology at L5-S1, the 
examiner indicated that he was not certain at what level the 
lumbar puncture was performed since there were no records to 
document at what level it was done or the circumstances 
surrounding the puncture.  However, he noted that usually 
lumbar punctures, for diagnostic purposes, are not done as 
low as L5-S1, but usually higher.  

With regard to the presence of dye extravasation of the 
paralumbar soft tissues, he opined that it had nothing to do 
with the lumbar puncture performed in 1989 and that it was 
clearly stated to be due to the insertion of the needle at 
the time that the myelogram was done in September 1996.     


II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

The threshold question to be answered with respect to the 
veteran's claim for service connection is whether the veteran 
has presented evidence of a well-grounded claim.  The veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).  A well grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1991). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

In this case, medical evidence establishes that the veteran 
has a current back disability.  As such, the first Caluza 
requirement is met.  Service medical records document a 
spinal tap in August 1989 and the veteran has alleged the 
onset of increased back pain following the spinal tap.  The 
second Caluza requirement is met.  Furthermore, the veteran's 
chiropractor has attributed the veteran's current back 
disorder to the spinal tap she received in service.  As such, 
the third Caluza requirement for a well-grounded claim is 
met.  Accordingly, the Board of Veterans' Appeals (Board) 
concludes that the claim of service connection for a back 
disorder is well-grounded.       

The Board will next proceed with an analysis of the veteran's 
claim on the merits.  The Board notes, at the outset, that 
prior to the RO's most recent February 1999 determination, 
the RO consistently denied the claim on the merits.  As the 
veteran has had ample opportunity to present evidence and 
argument on the merits of the claim, she will not be 
prejudiced by the Board's consideration of the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

While, as noted above, the veteran's chiropractor offered an 
opinion linking the veteran's back disability to service, the 
Board finds that the weight of the evidence militates against 
the claim.  Specifically, in a December 1998 statement, a VA 
physician offered his opinion that the veteran suffers from a 
failed back syndrome secondary to the removal of a herniated 
disk which was performed several years after service, and 
that the disc herniation was the result of a degenerative 
process.  He specifically stated that he did not believe her 
back condition was related to her lumbar puncture tap in 
service, and offered specific additional reasons in support 
of that conclusion.  The Board accords greater probative 
value to the opinion rendered by the VA medical professional, 
which clearly was based on comprehensive examination of the 
veteran and a thorough review of the veteran's pertinent 
medical history as contained in the claims folder.  

The Board has considered the testimony and statements of the 
veteran and her husband.  However, while they may well 
believe that the source of the veteran's current back 
problems is her spinal tap in service, as laypersons without 
medical training and expertise, they are not competent to 
render an opinion on a medical matter, such as the etiology 
of the veteran's current back problems.  Hence, their 
assertions on this point have no probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  See 
also King v. Brown, 5 Vet. App. 19, 21 (1993) (there is no 
presumption that assertions advanced the in support of the 
claim are true for purposes of the well-grounded claim 
analysis where the assertion is beyond the competence of the 
one making the assertion.)

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

As evidence of a well-grounded clam has been presented, the 
appeal is allowed to this extent. 

Service connection for a back disorder is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

